DEVICE FOR MAINTAINING A PLURALITY OF DOORS IN AN UPRIGHT POSITION, AND METHOD
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/13/21 has been entered.
Response to Arguments
Applicant’s arguments, see Remarks, filed 7/13/21, with respect to the rejection(s) of claim(s) 1-3, 5-7, 9, 11-15, 17-19 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mark Weber on 9/8/21.
The application has been amended as follows: 
Claim 1. (Currently Amended) A device for maintaining a plurality of doors in an upright position, the device comprising a body with said connecting portion having a connecting surface configured to abut a side of one of the doors, each said connecting portion configured to bend to provide the connecting surface perpendicular to the radial direction, wherein said connecting portion is in the form of a tab, and wherein the device is fabricated of a single piece of material.  
Claim 2. (Currently Amended) The device of claim 1, wherein the body has a triangular shape, and each said connecting portion is located at a respective vertex of the body.  
Claim 3. (Currently Amended) The device of claim 1, wherein each said connecting portion is equidistant from the other said connecting portions.
Claim 6. (Currently Amended) The device of claim 19, wherein each said connecting portion is configured to be bent along the score line.  
Claim 7. (Currently Amended) The device of claim 1, wherein each said connecting portion is coplanar along its length with the body.
	Claim 9. (Currently Amended) The device of claim 1, wherein each said connection portion has at least one bore formed therein for accommodating a fastner.
Claim 17. (Currently Amended) The device of claim 1, wherein the body has a triangular shape, and each said connecting portion is located at a respective vertex of the body.  
Claim 18. (Currently Amended) The device of claim 1, wherein each said connecting portion is equidistant from the other connecting portions.  
19. (Currently Amended) The device of claim 1, wherein each said connecting portion has a score line formed therein adjacent the connecting surface.  
20. (Currently Amended) The device of claim 1, wherein the at least three connecting portions consists of three connecting portions.   
Allowable Subject Matter
Claims 1-3, 5-7, 9, 17-20 allowed.
The following is an examiner’s statement of reasons for allowance: The closest art identified, St. John (US20110193279) teaches a device (30) for maintaining a plurality of doors in an upright position, comprising a body (32) with at least three connecting portions (44) each extending from the body, each portion having a connecting surface (34) configured to abut a side of a door, wherein each connecting portion is in the form of a tab (Fig. 5).  St. John does not teach wherein the connecting portions extending from the body along a radial direction passing through the center of the body, and each portion configured to bend to provide the connecting surface perpendicular to the radial direction, wherein the device is fabricated from a single piece of material.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBIE E QUANN whose telephone number is (571)272-5304.  The examiner can normally be reached on 6:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ABBIE E QUANN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/TYRONE V HALL JR/Primary Examiner, Art Unit 3723